PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/540,546
Filing Date: 14 Aug 2019
Appellant(s): Nagaraj et al.



__________________
Johnathan M. Harris (Reg No 44,144)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 12/16/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None

(2) Response to Argument
Regarding the independent Claims, with respect to Argument A from Appellant argues on Pages 6 and 7:

    PNG
    media_image2.png
    358
    642
    media_image2.png
    Greyscale

The Examiner disagrees.
In the Final Office Action, the Examiner relied upon the direct teaching of Heng (US 2012/0293447) to assert that noise fluctuations in capacitance define a noise profile. Heng teaches in paragraph [0014] that “unwanted matter exhibits a relatively low noise profile as compared to user inputs, which have relatively high noise profile because the user inputs include environmental noise picked up by the human body, slight movements by the user, contours of the skin, and so on. Thus, the circuit detects a user input when the fluctuations exceed the noise threshold.” 
Furthermore, random and non-periodic fluctuations in a signal, such as those produced by “environmental noise picked up by the human body, slight movements by the user, contours of the skin, and so on” may be considered as noise (See Heng, paragraph [0014].
Also, even though most inventions in the capacitance detecting art may view noise as undesirable and seek to mitigate the effects of noise, the fact that Heng teaches that noise exceeding a certain threshold is indicative of a valid user input does not mean that Heng does not teach the measurement of noise. The measurement of noise, e.g., the noise fluctuations in capacitance measured by Heng, is key in Heng to determining whether a user input is detected by a capacitive sensor or some unwanted matter such as water droplets are present on the capacitive sensor.

Regarding dependent Claims 3 and 16, with respect to Argument B from Appellant on Pages 7 and 8, the header is:

    PNG
    media_image3.png
    42
    559
    media_image3.png
    Greyscale

Though the header mentions Claim 16, nothing in the body specifically addresses the claim recitations in Claim 16. Claim 16 recites: “The method of claim 14 further comprising deferring the determining of the capacitance measurement of the variable capacitance device based on the noise measurement.” This is different from the limitations of Claim 3.

On Pages 7-8, Appellant argues:

    PNG
    media_image4.png
    412
    645
    media_image4.png
    Greyscale

The Examiner disagrees.
Heng teaches in paragraph [0014] that “unwanted exhibits a relatively low noise profile as compared to user inputs, which have relatively high noise profile”. Heng seeks to differentiate between signals with a low noise profile and signals with a high noise profile; therefore, Heng necessarily teaches noise measurement. This is shown in Figure steps 708, 710 and 714 of Figure 7. In step 708, fluctuations in the signal are compared to a threshold. When those fluctuations exceed a certain threshold, then that signal is determined to have a high noise profile, and a user input is determined as having been detected as shown in step 710. When the fluctuations do not exceed the threshold, then that signal is determined to have a low noise profile, and a contaminant is determined as having been detected as shown in step 714. The Examiner is relying upon the embodiments in Figures 2-4 in the rejection. In paragraph [0019], Heng teaches: “MCU 220 continues to monitor for fluctuations in the particular capacitance over time.” Therefore, Heng teaches a noise measurement circuit being implemented within the MCU, though Heng does not teach the particular circuit being used to implement that noise measurement functionality.
Wendt in Figure 3 is being relied upon to teach the specific circuit used to measure the amount of noise in a signal, particularly rectifier 222, 224, 226 and integrator 229.
For these reasons, the combination of Nagumo in view of Shen and further in view of Heng and further in view of Wendt does not “change the principle of operation of the prior art invention modified”, and thus the teachings of the references render the claims prima facie obvious.




		[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        01/18/2022

Conferees:
/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        01/18/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868          

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.